DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 12-26 are pending.
Claim 12 is currently amended.
Claims 1-11 were cancelled.
Claim 16 is withdrawn as being directed to a non-elected invention, the election having been made on 1/28/2021.
Claims 12-15 and 17-26 have been examined.

Priority
This application is a DIV of 16/166,984 filed on 10/22/2018 (now PAT 10538558).

Maintained Rejection
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 12-15, 17-19, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sigalov (WO 2008/076275 A2, previously cited 5/10/2021) and evidenced by Ji et al. (Journal of Hematology & Oncology 2014, 7:72, previously cited 5/10/2021).
Claim 12 is drawn to a method comprising:
a) providing;
i) a patient having at least one symptom of a disease or a medical condition where T cells are involved or recruited; and
ii) a peptide inhibitor comprising a peptide consisting of no more than 25 amino acids according to formula: and
b) administering said peptide inhibitor to said patient under conditions such that said at least one 
Sigalov shows a fatty acid-peptide conjugate as follows (Figure 11) defined by TCR peptide inhibitor sequence by applicant in figures 7-9.

    PNG
    media_image1.png
    547
    934
    media_image1.png
    Greyscale

A sequence alignment of the claimed peptide formula and Sigalov’s teaching is shown as follows, reading on the limitation (ii) of the peptide formula. Sigalov teaches the use of the peptide formula to treat immune thrombocytopenia purpura (p3, line 13; claim 9), an autoimmune disease with abnormal T cell immunity as evidenced by Ji et al. (p1, Introduction, col 1, para 1-2; p2, Fig 1), reading on the limitation (i) an autoimmune pericarditis of where T cells are involved in claims 12-15.
claim 12 & 15
criteria
Sigalov's Fig 11
Art sequence
R1
sugar or lipid
Myristoylate
Myristoylate
Y1
Arg 1-4
Arg 1-4
Arg 0-4
Y2
Lys 1-4
Lys 1-4
Lys 0-4
Y3
A1=0,A2=[MG],A3=[FLIY]
A = [PFLAVIMW]0-2
ML
Y4
[RKH]
B=[RKH]
R or K or H

 
C = [PFLAVIMWC]0-3
LIP
Y5 (C*1)
[DLIRKSVE]3
D = [QSGYCTNRK]1-2
T
Y6
[RKH]
E= [RKH]
R or K or H
Y7
E1=Y, E2=E3=Absent
F = [QSGYCTN]
Y
Y8-Y12
absent
absent
absent


With respect to claim 17, Sigalov teaches the N-terminal lipid of R1 moiety is myristoylate (Fig 11).
With respect to claim 18, Sigalov teaches the C-terminal lipid of R2 moiety is Gly-Tris-monopalmitate, Gly-Tris-dipalmitate, or Gly-Tris-tripalmitate conjugates (Fig 11).
With respect to claim 19, Sigalov teaches peptide inhibitor is attached to a solvent and carrier (p51, Example 2, line 10-12). The specification defines the term "attached" as used herein, refers to any interaction between a medium (or carrier) and a therapeutic drug [109].
With respect to claims 22-23, Sigalov teaches said peptide inhibitor comprises at least one amino acid selected from the group consisting of L-amino acids and D-amino acids (claim 6).
With respect to claim 24 and 26, Sigalov teaches the peptide(s) comprising immunosuppressive action able to treat atopic dermatitis, psoriasis and lichen planus by inhibiting T-cell mediated immune response (p45, line 3-6; Fig 1A).
Any peptide sequence variable via permutation taught by Sigalov’s peptide formula in figure 11 anticipates this instant invention. In the alternative, one of ordinary skill in the art would have been taught to optimize Sigalov’s peptide formula conjugate (e.g., via deletions, insertions and/or conserved or non-conserved amino acid substitutions) to treat T cell related disease because Sigalov teaches optimization of the peptide formula to treat immune thrombocytopenia purpura (p3, line 13; claim 9). The optimization would have reasonable 
Applicant’s Argument
Claims 12 And 15 are not anticipated or made obvious by Sigalov because Sigalov’s Table 11 requires a 6- 9 amino acid separation between two Arg/Lys/His positions (e.g., B & E regions), while the Applicants' claims 12 and 15 require a 1-4 amino acid separation between each of three Arg/Lys/His positions of Y4, Y6, and Y8 (Remarks, p11, para 1-3).
Response to Arguments

    PNG
    media_image2.png
    376
    934
    media_image2.png
    Greyscale
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive because applicant’s argument of “Sigalov’s Table 11 requires a 6- 9 amino acid separation between two Arg/Lys/His positions (domain B and E) is a false statement. Sigalov’s Table 11 shows Y4/B and Y6/E selected from Arg/Lys/His and Y5=LIP/C + T/D. Sigalov’s Table 11 shows Y5 = LIPT, demonstrating 4 amino acids between Y4 and Y6 taught by Sigalov.

2.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sigalov and evidenced by Ji et al. as applied to claims 12-14, 17-19, 22-24, 26 and further in view of Hoffman et al. (US 6,165,509, previously cited 5/10/2021).
Claim 20 is drawn to said peptide inhibitor is conjugated at a free amine group with a 
Sigalov and evidenced by Ji et al. teach a method of administering a peptide conjugate to treat a symptom or a disease involved in T cells.
Sigalov and evidenced by Ji et al. teach the use of a carrier to improve solubility of the peptide conjugate [0226], but do not explicitly teach the carrier comprising a polyalkylene glycol.
Hoffman et al. teach pegylated drug conjugate/complex (Abstract). Hoffman et al. teach the pegylated drug is either a protein or peptide (col 2, line 1-2). Hoffman et al. teach polyethylene glycol (PEG) has been widely used in biomaterials, biotechnology and medicine (col 1, line 1-3) for covalent attachment to proteins/peptides to reduce immunogenicity, proteolysis and kidney clearance and to enhance solubility (col 1, line 15-25). Because Hoffman et al. teach the beneficial use of a pharmaceutical carrier of PEG to reduce immunogenicity, proteolysis and kidney clearance and to enhance solubility of a conjugated protein or peptide, one of ordinary skill in the art would have been taught and /or motivated to use polyethylene glycol to enhance solubility of a conjugated protein or peptide. 

    PNG
    media_image3.png
    185
    398
    media_image3.png
    Greyscale
With respect to claims 20-21, Hoffman et al. teach functionalized polyethylene glycol is conjugated to a free amino acid of a protein/peptide drug as follows (col 3, line 45-55).
One of ordinary skill in the art before the effective filing date of this instant invention would have been taught to conjugate PEG to Sigalov’s peptide because Sigalov and evidenced by Ji et al. teach the use of a carrier to improve solubility of a peptide [0226] and Hoffman et al. teach polyethylene glycol (PEG) has been beneficially used in biomaterials, biotechnology and .
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. See response to argument above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 12-14, 17-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14, 19, 22, and 25-26 of U.S. Patent No. 8,513,185 B2 (the ‘185 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘185 patent anticipates this instant invention.
Claim 19 of the ‘185 patent disclosed a method as follows:

    PNG
    media_image4.png
    105
    392
    media_image4.png
    Greyscale

The peptide formula of claim 1 in the ‘185 patent reads on the instant peptide formula shown as follows, satisfying the limitation (b) of a peptide inhibitor in the instant claim 12.

criteria
185 patent
claim 1 of '185 patent
R1
sugar or lipid
R1
sugar or lipid
Y1
Arg 1-4
AA1
Arg 1-4
Y2
Lys 1-4
AA2
Lys 1-4
 
 
A1
L
Y3=A1A2A3
A1=L, A2=G, A3=Y
A2 (absent)
absent
 
 
B1
GY
Y4
[RKH]
B2 [RKH]
K
Y5=C*1
[DLIRKSVE]3
C1 (PFLAVIMW)
LI
 
 
D1 (QSGYCTN)
S
Y6
[RKH]
E1 [RKH]
[RKH]
Y7=E1-E2-E3
E1=Y, E2=E3=Abs
F1 (QSGYCTN)
Y
Y8=F**1
[NLITFV]2-3
G1 (PFLAVIMW)2-3
LI
Y9-Y11
absent
G2-HH2
absent


Claim 22 the ‘185 patent disclosed the patient having an inflammatory bowel disease and Claim 25 the ‘185 patent disclosed the patient having a rheumatic disease, satisfying the limitation (a) of a patient having at least one symptom of a disease or a medical condition where T cells are involved or recruited in the instant claim 12. Thus, claims 1, 19, 22, and 25 of the ‘185 patent are obvious the instant claim 12.
Claim 26 of the ‘185 patent disclosed the treated rheumatic disease comprising arthritis, ankylosing spondylitis, fibromyalgia, lupus, Scleroderma, polymyositis, dermatomyositis, polymyalgia rheumatica, bursitis, tendinitis, vasculitis, carpal tunnel syndrome, complex regional pain syndrome, juvenile arthritis, Lyme disease, systemic lupus erythematosus, Kawasaki disease, fibromyalgia, and chronic fatigue syndrome, satisfying the instant claims 13-14.
Claim 8 of the ‘185 patent disclosed said N-terminal lipid conjugate is selected from the group comprising 2-aminododecanoate and myristoylate conjugates, satisfying the instant claim 17.

Claim 10 of the ‘185 patent disclosed the peptide is attached to a carrier molecule, satisfying the instant claim 19.
Claim 11 of the ‘185 patent disclosed the peptide is conjugated at a free amine group with a polyalkylene glycol, satisfying the instant claim 20.
Claim 12 of the ‘185 patent disclosed the polyalkylene glycol is polyethylene glycol, satisfying the instant claim 21.
Claim 13 of the ‘185 patent disclosed one or more amino acid is a D-amino acid, satisfying the instant claim 22.
Claim 14 of the ‘185 patent disclosed said amino acid sequence further comprises at least one amino acid selected from the group consisting of an L-amino acid and a D-amino acid, satisfying the instant claim 23.
Claim 26 of the ‘185 patent disclosed the treated various autoimmune diseases, reading on the peptide with immunosuppressive activity as a T cell receptor inhibitor, satisfying the instant claims 24 and 26.

Response to Arguments
Applicant's arguments (Remarks, p13, U.S. Patent No. 8,513,185 B2) filed 10/8/2021 have been fully considered but they are not persuasive because Applicant’s amendment to F** l amino acid sequence of Y8 in claim 12 does not overcome all permutations of the peptide formula sequences in claim 1 of the ‘185 patent. See the comparison table above.
2.	Claims 12-14, 17-18, 22-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, and 9-11 of U.S. Patent No. 10,538,558 B2 (the ‘558 patent). Although applicant states this instant application is a DIV of the parent ‘558 parent, the application of 16/166984 filed on 10/22/2018 (now the parent ‘558 parent) did not have a method claim and the non-elected species were rejoined in the granted ‘558 patent. Thus, this ODP rejection is proper.
Claim 1 the ‘558 patent disclosed a therapeutic peptide inhibitor formula as follows.

    PNG
    media_image5.png
    292
    634
    media_image5.png
    Greyscale

Claim 4-5 of the ‘558 patent disclosed N-terminal conjugation to the peptide formula by a lipid (2-aminododecanoate and myristoylate in claim 5). The specification further disclosed the use of the claimed peptide conjugated to myristoylate via a linker (Arg1-4-Lys1-4) to treat various autoimmune diseases (col 7, line 30-45; Fig 7-10), reading in the instant peptide formula as follows.

    PNG
    media_image6.png
    450
    993
    media_image6.png
    Greyscale

Thus, claims 1 and 4-5 of the ‘558 patent consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .” Therefore the product claims 1-2, 4-6, and 9-11 disclosed in the ‘558 patent are obvious to the instant method claims 12-14, 17-18, 22-24, and 26.

Response to Arguments
Applicant's arguments (Remarks, p13, U.S. Patent No. 10,538,558 B2) filed 10/8/2021 have been fully considered but they are not persuasive because the argument of priority date does not overcome ODP rejection of record.

3.	Claims 12-15 and 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-13 of U.S. Patent No. 10,138,276 B2 (the ‘276 patent).
Claims 1 and 12 of the ‘276 patent disclosed a peptide-lipid conjugate (e.g., the elected peptide species of SEQ ID NO: 96) and claim 13 further disclosed the peptide is a T cell receptor inhibitor. This instant invention is a method of using the same peptide inhibitor formula to treat at least one symptom of a disease or a medical condition where T cells are involved or recruited. Thus, claims 1-2 and 4-13 of the ‘276 patent consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .” Therefore, the compound claims 1-2 and 4-13 of the ‘276 patent are obvious to the method claims of the instant claims 12-15 and 17-26.

Response to Arguments
Applicant's arguments (Remarks, p14, U.S. Patent No. 10,538,558 B2) filed 10/8/2021 have been fully considered but they are not persuasive because applicant’s amendment to claim 12 does not overcome the rejection of record as the peptide formula in claim 1 of the ‘276 patent comprising the elected peptide species of  SEQ ID NO: 96 (claim 12) still reads on the instant claims 12-15 and 17-26.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
04-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615